Citation Nr: 1216377	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  04-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to October 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2003, January 2006 and September 2006 rating decisions by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on September 23, 2009.  A copy of the hearing transcript has been associated with the file.

In March 2010, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

The Board's March 2010 remand also referred a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the AOJ.  In May 2011, the RO granted the claim for TDIU; thus, that issue is no longer before the Board.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass of the Republic of Vietnam or serve in its inland waterways. 

2.  The Veteran does not have diabetes mellitus that is attributable to his active military service.

3.  The Veteran does not have glaucoma that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have glaucoma that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through August 2002, November 2005, April 2006, and May 2006 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  

The Board is aware that no VA examination was provided to the Veteran in conjunction with these claims, but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4).  In this case, as discussed below, there is simply no evidence that either diabetes mellitus or glaucoma is related to military service.  There is no indication that the Veteran had diabetes during service or within the first post-service year; moreover, as will be discussed in greater detail below, the evidence is against a finding that the Veteran set foot in the Republic of Vietnam or served in its inland waterways.  There is also no indication of glaucoma during service.  38 C.F.R. §§ 3.303.

The only other information regarding a relationship between current disability and military service is the Veteran's unsubstantiated conjecture.  This does not amount to an "indication" of a relationship.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (a Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus, which he attributes to herbicide exposure during service.  The Veteran's service personnel records reflect that he was assigned to the USS Butte during the Vietnam era.  

If a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), holding that the United States Court of Appeals for Veterans Claims (Court) erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which interpretation required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Peake, 129 S.Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.  

VA Compensation & Pension Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water vessels" that did so temporarily.  The USS Butte is not among the listed ships that operated in inland waterways or docked to the shore.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010 and June 2010).  

According to the Defense Personnel Records Information Retrieval System (DPRIS), the Butte operated in the official waters of the Republic of Vietnam from February to March 1973, but was not present in its inland waterways.  The Veteran asserts that he was medically evacuated from the Butte in order to undergo excision of a cyst, and that his helicopter landed at the Da Nang Air Base in the Republic of Vietnam en route to Subic Bay, Philippines, where he was ultimately treated.  The Veteran has also submitted a statement from a fellow servicemember, stating that he observed the Veteran being evacuated by helicopter from the ship to Da Nang.  During his September 2009 hearing, the Veteran indicated that he arrived at Subic Bay within 24 hours of being in Da Nang and that he did not change aircraft at Da Nang.  The Veteran contends his presence at Da Nang entitles him to the statutory presumption of herbicide exposure.  

A February 20, 1973 service treatment record reflects that the Veteran was examined aboard the Butte for a lump on his chin.  The record reflects that the Veteran had a history of hypothyroidism; thus, he was given a "[prescription to see [a doctor] at [dispensary] in Subic Bay."  A discharge summary from the dispensary at Subic Bay shows that the Veteran was admitted on February 20, 1973, for excision of a cyst, and discharged 8 days later, on February 28, 1973.  The history received from DPRIS shows that the Butte "return[ed] to Subic Bay on February 15, 1973" and "departed Subic on February 22, 1973."  Thus, the Butte was, in fact, at Subic Bay when the Veteran was examined aboard ship.  

In adjudicating this claim, the Board must assess the competence and credibility of the lay evidence submitted by the Veteran as to his exposure to herbicides in the Republic of Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board gives no weight to the statements concerning a medi-vac flight to Da Nang en route to receive treatment at Subic Bay.  According to the Veteran's service treatment records, he was evaluated for a cyst on his chin aboard the Butte on February 20, 1973, and given orders to see personnel at the dispensary at Subic Bay.  However, the ship's history reflects that the Butte was at Subic Bay on February 20, 1973, which would explain how the Veteran was admitted to the Subic Bay dispensary on February 20, 1973 - the same day that he was also evaluated aboard the Butte.  Additionally, the Board finds it incredible that a helicopter would have been used to ferry people between Vietnam and the Philippines.  (The Veteran testified that he did not change aircraft in Da Nang.)  

After considering the lay evidence concerning the Veteran's presence in Vietnam, the Board finds that it lacks credibility.  The evidence clearly shows that his account of what happened is incorrect.  Consequently, there is no evidence that allows for the presumption of exposure in this case.  

The Veteran has not alleged, and the record does not reflect, that his diabetes had its onset in service or within the first post-service year.  Moreover, there is no nexus evidence otherwise linking diabetes to military service.  The preponderance of the evidence is against the claim.  Thus, service connection for diabetes mellitus is not warranted.  

Glaucoma

The Veteran's service treatment records show normal vision until February 1977, when the Veteran reported "sudden blurred vision."  After physical examination, the findings were "low [compound hyperopic astigmatism]" and "early presbyopia."  Normal vision was noted on a re-enlistment examination also dated in February 1977.   The Veteran's eyes were re-examined in March 1979; a family history of cataracts was noted, but neither a cataract nor glaucoma was observed on examination.  

In September 1980, the Veteran underwent a comprehensive eye examination in preparation for his retirement.  The examiner noted a "normal eye examination" but stated that the Veteran did have presbyopia; 25/25 uncorrected vision was noted on separation examination that same month.   The Veteran also filed a pre-discharge claim for VA benefits in September 1980; defective vision was not among the enumerated illnesses and injuries.  Defective vision was also not noted on a December 1980 VA examination.  

Post-service medical evidence includes a March 2006 statement from the Veteran's private ophthalmologist, Dr. R., stating that he has been treating the Veteran for bilateral cataracts in May 1993.  Dr. R. did not indicate that the Veteran's cataracts were traceable to his period of active service.  The Veteran has also been followed for glaucoma since approximately October 2001.  Bilateral compound hyperopic astigmatism and presbyopia are among the Veteran's listed visual defects.  None of the Veteran's treating physicians has linked an eye disability to events occurring during service.  

On review, the Board finds that a preponderance of the evidence is against the claim of service connection.  The two disorders that were noted during service, astigmatism and presbyopia, are refractive errors.  In the absence of trauma or other causative factor, refractive error is not a disability for which compensation benefits may be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (2011); see also Browder v. Brown, 5 Vet. App. 268 (1993).  The service treatment records contain no evidence of any trauma to the eye during service.  The Veteran's private ophthalmologist stated that he had treated the Veteran for cataracts since May 1993, well after his discharge from active service, and did not indicate that the Veteran's cataracts were traceable to his active military service.  Glaucoma was not noted until approximately October 2001, over 20 years after the Veteran was discharged from service.  None of the Veteran's treating physicians has linked his glaucoma to any disease or injury sustained during service.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has indicated that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of decreased visual acuity in service.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose an eye disorder, or render an opinion as to its cause or etiology, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Considering the entire record, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Glaucoma was not shown in service and has not otherwise been shown to be related to the Veteran's period of military service, including the in-service problems with refractive error.  Consequently, the Board concludes that the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for glaucoma is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


